Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent Claim 20 recites one or more “computer readable storage medium storing instructions…”. The Specification [0089] states:
One or both of the memory 1220 or the storage device(s) 1230 may include one or more computer-readable storage media (CRSM). The CRSM may include one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a magneto-optical storage medium, a quantum storage medium, a mechanical computer storage medium, and so forth. The CRSM may provide storage of computer-readable instructions describing data structures, processes, applications, programs, other modules, or other data for the operation of the system 1200. In some implementations, the CRSM may include a data store that provides storage of computer-readable instructions or other information in a non-transitory format. The CRSM may be incorporated into the system 1200 or may be external with respect to the system 1200. The CRSM may include read-only memory, random access memory, or both. (emphasis added)

The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals in view of the ordinary and customary meaning of computer readable media, particularly when the specification does not specifically limit the meaning to non-transitory tangible media. See MPEP 2111.01. 


Claim Rejections - 35 USC § 112
Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the limitation "generating the classifier" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-12, and 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doddi et al., U.S. Patent Number 10,262,271 B1.
Claim 1:
Doddi discloses a computer-implemented method performed by at least one processor, the method comprising: 
presenting, in a user interface (UI), a plurality of UI elements associated with a plurality of operators (see Column 6, Lines 26-30 – Doddi discloses this limitation in that Figure 3 illustrates a UI in which a user can build out a project workflow. The UI includes a toolbar having a series of buttons to instantiate various functional modules represented by particular processing nodes.) including at least one machine learning (ML) operator (see Figure 3 and Column 6, Lines 32-37 – Doddi discloses this limitation in that the user may select the predictor button from the toolbar to instantiate a prediction module represented as a predictor node in the workflow.) and at least one visualization operator (see Column 6, Lines 32-37 – Doddi discloses this limitation in that selecting the publisher button instantiates a publisher module represented as a publisher node in the workflow.);  
determining a workflow that describes at least one input data source (see Column 6, Lines 50-55 – Doddi discloses this limitation in that collector node instantiates a data collector module to collect data from static storage data sources, typically to begin the overall workflow process.) and an execution order for the at least one ML operator and the at least one visualization operator (see Column 6, Lines 36-41 – Doddi discloses this limitation in that the user orders the selected nodes into a workflow.), wherein the workflow is determined based on: 
i) a selection of the at least one data source through the UI (see Figure 7 and Column 8, Lines 33-37 – Doddi discloses this limitation in that the first step of creating a workflow is to select data source(s).), 
ii) a selection of the at least one ML operator  (see Figure 3 and Column 6, Lines 32-37 – Doddi discloses this limitation in that the user may select the predictor button from the toolbar to instantiate a prediction module represented as a predictor node in the workflow.) and the at least one visualization operator through the UI  (see Column 6, Lines 32-37– Doddi discloses this limitation in that selecting the publisher button instantiates a publisher module represented as a publisher node in the workflow.), and
 iii) an indication, through the UI, of the execution order for the at least one ML operator and the at least one visualization operator (see Figure 3 – Doddi discloses this limitation in that the user builds out a workflow for a project in the UI, including arrows to indicate the order of execution.); 
presenting a visual depiction of the workflow in the UI (see Figure 3 – Doddi discloses this limitation in that the user interface displays a project workflow built out by a user.); and 
executing the workflow including executing the at least one ML operator and the at least one visualization operator in the execution order against data included in the at least one data source  (see Column 1, Lines 57-62 and Column 8, Lines 33-45 – Doddi discloses this limitation in that the modules, including the predictor (ML) and publisher (visualization) nodes are executed according to the workflow against the selected data source.), wherein the workflow generates at least one prediction that is presented according to the at least one visualization operator (see Column 7, Lines 41-49 – Doddi discloses this limitation in that selecting the predictor button from the toolbar instantiates a prediction module represented as a predictor node. Selecting the publisher button instantiates a publisher module represented as a publisher node. In direct serving mode, the trainer module is paired with the publisher module, which gets input features from the client and returns the prediction result.).  

Claim 2:
Doddi discloses the method of claim 1, wherein the at least one data source includes at least two heterogeneous data sources (see Figure 4 and Column 6, Lines 56-61—Doddi discloses this limitation in that multiple data sources are included in data collecting.).  
Claim 5:
Doddi discloses the method of claim 1, wherein: 
the plurality of operators further include at least one data preparation operator (see Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that a workflow manager button is located on the toolbar. As indicated in Figure 3, the Workflow Manager node controls Data Preparation.); 
the workflow further describes the at least one data preparation operator (see Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that selecting the workflow manager button from the toolbar instantiates a workflow module, represented as a workflow manager node. As indicated in Figure 3, the Workflow Manager node controls Data Preparation.); 
the workflow is further determined based on a selection of the at least one data preparation operator through the UI (see Figures 3 and 5 and Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that the Workflow Manager is executed after the Collector node per the workflow illustrated in Figure 3. Further, Figure 5 illustrates the process of the data preparation in the Workflow Manager.); and 
the execution order further includes the at least one data preparation operator executed prior to the at least one ML operator (see Figure 3 – Doddi discloses this limitation in that the Workflow Manager node is executed before the Predictor node.).  

Claim 6:
Doddi discloses the method of claim 1, wherein the at least one prediction is presented according to the at least one visualization operator in the UI (see Column 7, Lines 41-49 – Doddi discloses this limitation in that in direct serving mode, the trainer module is paired with the publisher module (visualization operator), which gets input features from the client and returns the prediction result.).  

Claim 8:
Doddi discloses the method of claim 1, wherein the at least one ML operator includes at least one model that generates the at least one prediction based on input data from the at least one input data source (see Column 2, Lines 14-17 – Doddi discloses this limitation in that the predictor module produces predictive datasets based on data analytics models.).  

Claim 9:
Doddi discloses the method of claim 8, further comprising generating the classifier, including: 
determining a second workflow that describes the at least one input data source and at least one other ML operator to train the at least one model based on training data from the at least one input data source (see Column 7, Lines 34-40 and 49-55– Doddi discloses this limitation in that selecting the trainer button from the toolbar instantiates a trainer module represented as a trainer node, which trains model parameters based on imported and received data. In caching mode, the trainer is paired with the prediction mode and the cached results (which may be sourced from results of the same or a different workflow) are used to train a model. Also see Column 8, Lines 33-45 – Doddi discloses this limitation in that the modules are executed according to the workflow against the selected data source.).  

Claim 10:
Doddi discloses the method of claim 9, wherein the second workflow is specified through the UI (see Column 6, Lines 26-30 – Doddi discloses this limitation in that Figure 3 illustrates a UI in which a user can build out a project workflow. The UI includes a toolbar having a series of buttons to instantiate various functional modules represented by particular processing nodes.).


Claims 11, 12, and 15-19:
	Claims 11, 12, and 15-19 are the system claims that correspond to the method of claims 1, 2, and 5-9. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Column 10, Lines 56-Column 11, Line 16). Therefore, claims 11, 12, and 15-19 are rejected as being anticipated by Doddi for the same reasons as claims 1, 2, and 5-9 above.

Claim 20:
	Claim 20 is the computer-readable storage media claims that correspond to the method of claim 1. Further, Doddi discloses one or more computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claim 20 is rejected as being anticipated by Doddi for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doddi in view of Minkin et al., U.S. Patent Publication Number 2108/0165604 A1.

Claim 3:
As indicated in the above rejection, Doddi discloses every limitation of claim 1. Doddi fails to expressly disclose wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device.
Minkin teaches wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device (see Paragraph 0141 – Minkin teaches this limitation in that a data source may be a sensor being monitored.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Doddi, to include wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device for the purpose of gathering near real-time data (see Paragraph 0141). Further, both Doddi and Minkin are concerned with providing a user with a UI tool to create a workflow.

Claim 13:
	Claim 13 is the system claim that corresponds to the method of claim 3. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claim 13 is rejected as being anticipated by Doddi for the same reasons as claim 3 above.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doddi in view of Vaishnay et al., U.S. Patent Publication Number 2019/0324893 A1.

Claim 4:
As indicated in the above rejection, Doddi discloses every limitation of claim 1. Doddi fails to expressly disclose wherein the selection of the at least one ML operator and the at least one visualization operator.
Vaishnay teaches wherein the selection of the at least one ML operator and the at least one visualization operator (see Paragraph 0064 – Vaishnay teaches this limitation in that each step of a workflow may be selected by the user.) is through a drag-and-drop of the at least one ML operator and the at least one visualization operator from a first section of the UI into a second section of the UI (see Paragraph 0064 – Vaishnay teaches this limitation in that the step configuration UI generator may enable objects to be dragged and dropped into data input boxes of a workflow step.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Doddi, to include wherein the selection of the at least one ML operator and the at least one visualization operator for the purpose of enables a developer to correctly input workflow parameters to create a workflow (see Paragraph 0002). Further, both Doddi and Vaishnay are concerned with providing a user with a UI tool to create a workflow.

Claim 7:
As indicated in the above rejection, Doddi discloses every limitation of claim 1. Doddi fails to expressly disclose wherein the at least one prediction is communicated according to the at least one visualization operator for presentation in at least one other UI.
wherein the at least one prediction is communicated according to the at least one visualization operator for presentation in at least one other UI (see Paragraph 0159 – Vaishnay teaches this limitation in that results may be distributed for display in a browser, or exported out of the system.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Doddi, to include wherein the at least one prediction is communicated according to the at least one visualization operator for presentation in at least one other UI for the purpose of sharing information so that non-data scientists can receive and understand analytical results (see Paragraph 0003). Further, both Doddi and Vaishnay are concerned with providing a user with a UI tool to create a workflow.

Claims 14 and 17:
	Claims 14 and 17 are the system claims that correspond to the method of claims 4 and 7. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claims 14 and 17 are rejected as being anticipated by Doddi for the same reasons as claims 4 and 7 above.

Relevant Art
	Examiner notes that Apostolopoulos et al., U.S. Patent Publication Number 2018/0219888 A1 and Itu et al., U.S. Patent Publication Number 2018/0336319 A1 are considered pertinent to significant though unclaimed features of the invention and to the state of the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143